Filed 9/26/16 P. v. Thavong CA1/3
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           FIRST APPELLATE DISTRICT

                                                      DIVISION THREE


THE PEOPLE,
          Plaintiff and Respondent,
                                                                                 A148813
v.
THONG TOM THAVONG,                                                               (Sonoma County
                                                                                 Super. Ct. No. SCR673576)
          Defendant and Appellant.


          Defendant Thong Tom Thavong appeals from a judgment entered upon his no
contest plea. His attorney has asked this court for an independent review of the record to
determine whether there are any arguable issues for review. (Anders v. California (1967)
386 U.S. 738, 744; People v. Kelly (2006) 40 Cal.4th 106, 119; People v. Wende (1979)
25 Cal.3d 436, 441-442.) Defendant was informed of his right to file a supplemental brief
and did not do so. Having independently reviewed the record, we conclude there are no
issues requiring further briefing and shall affirm the judgment.
                                       Factual and Procedural Background
          There was no preliminary hearing or trial. The probation officer’s report sets forth
the following factual allegations.
          On the evening of November 1, 2015, defendant had a blood alcohol level of
.28 percent when he drove his motorhome onto a sidewalk, struck one pedestrian and
caused another to dive to the ground, and then fled the scene. An eyewitness described
the events leading to the collision. She reported seeing defendant swerving between lanes
on the road, then driving over the curb where he hit a fire hydrant and tree. Defendant


                                                                    1
reversed the vehicle and continued driving down the road, then reentered the sidewalk
where he hit a sign and additional trees before plowing into the pedestrians. One of the
pedestrians suffered devastating injuries including a skull fracture, broken legs, a broken
shoulder, multiple rib fractures and a pelvic fracture.
       Defendant was charged with several criminal counts and, on March 30, 2016,
agreed to an open plea of no contest to one of the counts in exchange for dismissal of the
remaining counts. Following advisement of his constitutional rights and the consequences
of his plea, defendant entered a no contest plea to driving a vehicle and causing bodily
injury while having a blood alcohol level of .08 percent or more. (Veh. Code, § 23153,
subd. (b).) Defendant admitted causing great bodily injury (Pen. Code, § 12022.7,
subd. (a)) and causing injury to more than one person (Veh. Code, § 23558). Defendant
also admitted that his blood alcohol level was in excess of .15 percent (Veh. Code,
§ 23578) and that he has a prior serious felony conviction (Pen. Code, § 1170.12).
       A probation officer prepared a report recommending imposition of the maximum
10-year sentence. The report noted that the 52-year-old defendant has a number of
misdemeanor convictions for theft (Pen. Code, § 484, subd. (a)), drug offenses (Health &
Saf. Code, §§ 11364, 11377, subd. (a)), and driving on a suspended license (Veh. Code,
§ 14601, subd. (a) in addition to his felony conviction for making criminal threats (Pen.
Code, § 422). In his statement to the probation officer, defendant minimized his
culpability and claimed the collision was caused by a tire blow-out.
       At the sentencing hearing, the court denied defendant’s motion to strike his prior
conviction and sentenced him on the principal charge to the middle term of two years
doubled to four years under the Three Strikes Law. (Pen. Code, §§ 18, subd. (a), 1170.12,
subd. (c)(1); Veh. Code, § 23153, subd. (b).) The court imposed a three-year
enhancement for inflicting great bodily injury (Pen. Code, § 12022.7, subd. (a)) and an




                                              2
additional one-year enhancement for injuring more than one person (Veh. Code,
§ 23558).1 The total term imposed is eight years.
                                        Discussion
       We have reviewed the entire record and conclude there are no arguable issues that
warrant further briefing. Defendant was ably represented by counsel at every stage of the
proceedings. His plea was entered freely and knowingly with the concurrence and advice
of counsel. The court did not abuse its discretion in denying defendant’s motion to strike
his prior conviction and no errors appear in the calculation of sentence. Consecutive
enhancements were properly imposed for the separate aspects of the crime of personally
inflicting great bodily injury upon one victim and injuring an additional victim. (People
v. Arndt (1999) 76 Cal.App.4th 387, 393-394.)
                                        Disposition
       The judgment is affirmed. The clerk of the superior court is directed to amend the
July 12, 2016 abstract of judgment to reflect that the one-year enhancement was imposed
pursuant to Vehicle Code section 23558 and to send a certified copy of the amended
abstract to the Department of Corrections and Rehabilitation.




1
 At one point in the reporter’s transcript, the principal offense is misstated as a violation
of Vehicle Code section 23152, subdivision (b). The correct section reference is
Vehicle Code 23153, subdivision (b), as the abstract of judgment properly reflects The
abstract of judgment does contain a clerical error on a separate matter. A one-year
enhancement was imposed under Vehicle Code section 23558 but the abstract lists Penal
Code section 667.5, subdivision (b). Defendant’s appellate counsel asked the trial court to
correct the abstract of judgment but no correction has occurred to date. We will order the
abstract of judgment corrected.


                                             3
                                _________________________
                                Pollak, Acting P.J.

We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                            4